DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  the limitations “.  Appropriate correction is required. selected from selected from” appears to be a typo.  Correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-3, 4-5, 7, 9-13 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5-6, 8, 10-11, 13-14 and 16 of U.S. Patent No. (10,835,499 B2).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the application claims are a broader recitation of the invention than that of the patented application. 
Claim 1 of the instant application recites a transdermal patch, comprising: (a) an outermost backing layer; (b) an interfacing adhesive layer; (c) a segmented intermediate layer comprised of: (i) an occlusive backing layer, (ii) an adhesive active agent layer; and (iii) a contact adhesive layer; wherein the segmented intermediate layer is comprised of a plurality of segments that are at least partially separated, and (d) a removable release liner in contact with the contact adhesive layer.
Claim 1 of U.S. Patent No. (10,835,499 B2) recites a transdermal patch, comprising: (a) a first backing layer comprised of an elastic material; (b) an interfacing adhesive layer; (c) a composite layer comprising a plurality of segments that are at least partially separated, the composite layer comprised of: (i) a second backing layer, and (ii) an adhesive active agent layer; (d) a contact adhesive layer; and (e) a release liner, wherein the contact adhesive layer is positioned between the adhesive active agent layer of the composite layer and the release liner.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 1 of the current application and claim 1 of patent (‘499) lies in the fact that the patented claims includes many more elements and is thus much more specific.  Thus the invention of claim 1 of patent (‘499) is in effect a “species” of the “generic” invention of current application claim 1.  It has been held that the generic invention is “anticipated” by the “species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 of the current application is anticipated by claim 1 of patent ('499), it is not patentably distinct from claim 1 of patent ('499).
All of the limitations of claim 2 can be found in claim 5 of Patent No. (10,835,499 B2).  
All of the limitations of claim 3 can be found in claim 1 of Patent No. (10,835,499 B2).  
All of the limitations of claim 4 can be found in claim 6 of Patent No. (10,835,499 B2).  
All of the limitations of claim 5 can be found in claim 8 of Patent No. (10,835,499 B2).  
All of the limitations of claim 7 can be found in claim 10 of Patent No. (10,835,499 B2).  
All of the limitations of claim 9 can be found in claim 2 of Patent No. (10,835,499 B2).  
All of the limitations of claim 10 can be found in claim 3 of Patent No. (10,835,499 B2).  
All of the limitations of claim 11 can be found in claim 11 of Patent No. (10,835,499 B2).  
All of the limitations of claim 12 can be found in claim 13 of Patent No. (10,835,499 B2). 
All of the limitations of claim 13 can be found in claim 14 of Patent No. (10,835,499 B2).  
All of the limitations of claim 15 can be found in claim 16 of Patent No. (10,835,499 B2).  
Claims 17-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3 and 18 of U.S. Patent No. (10,835,499 B2).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the application claims are a broader recitation of the invention than that of the patented application. 
Claim 1 of the instant application recites a transdermal patch, comprising: (a) an outermost backing layer; (b) an interfacing adhesive layer; (c) a segmented intermediate layer comprised of: (i) an occlusive backing layer, (ii) an adhesive active agent layer; and (iii) a contact adhesive layer; wherein the segmented intermediate layer is comprised of a plurality of segments that are at least partially separated, and (d) a removable release liner in contact with the contact adhesive layer.
Claims 1 and 3 of U.S. Patent No. (10,835,499 B2) recites a transdermal patch, comprising: (a) a first backing layer comprised of an elastic material; (b) an interfacing adhesive layer; (c) a composite layer comprising a plurality of segments that are at least partially separated, the composite layer comprised of: (i) a second backing layer, and (ii) an adhesive active agent layer; (d) a contact adhesive layer; and (e) a release liner, wherein the contact adhesive layer is positioned between the adhesive active agent layer of the composite layer and the release line; wherein the tie layer is a rate-controlling membrane that controls the rate of active agent release.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between claim 17 of the current application and claim 1 of patent (‘499) lies in the fact that the patented claims includes many more elements and is thus much more specific.  Thus the invention of claim 1 of patent (‘499) is in effect a “species” of the “generic” invention of current application claim 17.  It has been held that the generic invention is “anticipated” by the “species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 17 of the current application is anticipated by claim 1 of patent ('499), it is not patentably distinct from claim 1 of patent ('499).
All of the limitations of claim 18 can be found in claim 18 of Patent No. (10,835,499 B2).  

Allowable Subject Matter
Claims 6, 8, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786